Citation Nr: 1420890	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  07-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disorder with associated lower extremity radiculopathy (claimed as bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.  Later, the Veteran also claimed associated bilateral lower extremity radiculopathy and headaches, which were denied in a December 2008 rating decision and also timely appealed to the Board.  

This matter was previously before the Board in September 2012 at which time the issue of service connection for headaches was denied and the remaining issues were remanded for additional development.  In October 2013, the remaining issues were returned to the Board, wherein they were combined into a single issue, as captioned above, as the radiculopathy claim was deemed to be an extension of the lumbar spine claim, and remanded to the agency of original jurisdiction for additional development.

The Veteran also appealed the September 2012 denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a November 2013 Joint Motion for Partial Remand, the Court vacated and remanded the Board's decision to the extent that it denied service connection for headaches.  All issues are now returned to the Board. 

The Board notes that the Veteran had initially requested a Board hearing before a Veterans Law Judge in his July 2007 Appeal To Board Of Veterans' Appeals (VA Form 9).  However, in December 2008 correspondence, he withdrew his request for a hearing.  Since that time, he has not reasserted his right to a hearing before the Board.  As such, the Veteran's request for a hearing is considered withdrawn.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, in correspondence received by the Board in the Veteran indicated that he was submitting additional evidence or argument and that he wished his case to be remanded to the agency of original jurisdiction for review of the newly submitted evidence.

Additionally, the November 2013 Joint Motion for Partial Remand, in pertinent part, suggested that the Board had relied on a May 2011 VA examination report that had not considered the Veteran's lay statements in determining that the Veteran did not have headaches in service.  In this regard, the Veteran had asserted that he injured his back during service and that since that time he had been experiencing headaches.  In concluding that the Veteran's chronic headaches were less as likely as not related to being in the service, the VA examiner relied primarily on the absence of service treatment records supporting his claim.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.  As such, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

In the October 2013 Remand, the Board, in pertinent part, requested that a VA medical opinion be obtained addressing whether the Veteran had a lumbar spine disability with associated bilateral lower extremity radiculopathy that clearly and unmistakably pre-existed his military service.  If so, the VA examiner was to opine as to whether such disorders clearly and unmistakably were not aggravated by service.  With regard to any increase in symptomatology demonstrated during service, the examiner was to specifically address whether such an increase clearly and unmistakably was the result of the normal progression of the disease.

In a VA examination report dated in November 2013, the VA examiner explained that the Veteran's April 1976 entrance examination report had shown no history of prior back problems or surgery, but that a significant lumbar scar had been noted.  During service, in July 1976, an orthopedic consult had shown that the Veteran was complaining of sharp low back pain, and that he had been experiencing low back pain for three years.  At that time, the assessment was bilateral spondylolysis at L5- 
S1 and grade I spondylolisthesis at L5-S1.  It was also noted that the Veteran had a prior 1973 history of  a Gill procedure for lumbar nerve decompression.

The VA examiner further indicated that following the 1973 procedure, the Veteran did fairly well, but active duty military service beginning in June 1976 had brought back the original symptoms.  The VA examiner added that this was a temporary but not a permanent aggravation of his pre-existing condition.

The Board finds that this opinion of the VA examiner appears to be inconsistent as 
in one part of the opinion it is concluded that the Veteran had done fairly well after the 1973 procedure, but that active service beginning in June 1976 had brought back the original symptoms, but then concludes that his back disability had not undergone a permanent increase in severity beyond the natural progression of the disease (which presumably was doing fairly well).  The examiner also does not appear to consider the Veteran's competent statements as to a continuity of symptoms since service.  As such, the Board finds that an addendum should be obtained that specifically addresses the Veteran's reported in-service symptoms and his continuity of symptomatology since service, as well as that clarifies whether the Veteran's pre-existing disability clearly and unmistakably did not undergo an increase in severity during service beyond the natural progression of the disease.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr, 21 Vet. App. at 311.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the precise nature and etiology of his asserted headaches.  The claims file and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner is requested to review the claims file and state that this has been accomplished in the examination report.  All necessary tests should be conducted, and the examiner must review the results of any testing prior to completion of the report.

Following examination of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran has a headache disability that manifested during, or as a result of, active service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction shall return the claims file to the VA examiner who examined the Veteran in November 2013.  The examiner is directed to review the medical evidence associated with the claims file, to include the November 2013 opinion that was provided.

Following review of the record, the VA examiner is requested to clarify whether the Veteran's pre-existing low back disability with associated bilateral lower extremity radiculopathy clearly and unmistakably was not  aggravated beyond the normal progression of the disease by the Veteran's active service.  

In doing so, the examiner is asked to explain his prior conclusion that (a) the Veteran's back disability had done fairly well after the 1973 procedure, and (b) active service beginning in June 1976 had brought back the original symptoms; but that this did not represent a permanent increase in severity beyond the natural progression of the disease (which presumably was doing fairly well).  

The examiner is advised that the Veteran is competent to report his symptoms and history of a continuity of symptomatology, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
The absence of evidence of treatment for the asserted disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include consideration of any additional evidence and argument submitted by the Veteran following the issuance of the most recent Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



